Citation Nr: 0800883	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-07 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) with facet hypertrophy at L4-5 and L5-S1.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied service connection for DJD with facet hypertrophy at 
L4-5 and L5-S1.       

The Board notes that the veteran's VA Form 9 was filed prior 
to filing of a power of attorney by The American Legion (AL) 
for a claim not certified for appeal.  The AL refused 
jurisdiction for the claim currently before the Board.

In a December 2005 rating decision, the RO awarded service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective October 2005.  The 
veteran disagreed with the initial rating assigned and a 
statement of the case (SOC) was issued in August 2006.  The 
veteran filed a VA Form 9 in July 2007.  The veteran was 
notified in August 2007 that the substantive appeal was not 
timely filed and of his appellate rights.  To date, the 
veteran has not responded.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The currently demonstrated DJD with facet hypertrophy at 
L4-5 and L5-S1 is not shown to be due to any event or 
incident of active service nor did it manifest in the year 
following separation from said service.


CONCLUSION OF LAW

The veteran's disability manifested by DJD with facet 
hypertrophy at L4-5 and L5-S1 is not due to disease or injury 
that was incurred in or aggravated by active service nor is 
it presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The veteran responded in October 2005 and April 2006 that he 
had no additional evidence to submit in support of his claim.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

While the veteran was not notified of the evidence necessary 
to establish a disability rating or effective date, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the preponderance of the 
evidence is against the veteran's claim.  Thus, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Sanders, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and a lay statement.  

The Board notes that attempts to obtain private medical 
records from Dr. EMB dated between January 2000 and December 
2001 resulted in a negative response.  In May 2005, Dr. EMB's 
office indicated that the veteran had not been seen in the 
office since 1999 and thus, the request could not be honored.  
Any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that he is entitled to service 
connection for DJD with facet hypertrophy at L4-5 and L5-S1.  
Specifically, he asserts that he injured his back when he 
fell in excess of 75 feet while mountain climbing.  He 
further contends that he was airlifted by helicopter and 
spent approximately two to three weeks in a hospital in 
Vietnam.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales, 218 F.3d at 1380-81;  
Timberlake, 14 Vet. App. at 128-30.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service 

either has not been established or might reasonably be 
questioned.  38 C.F.R. 
§ 3.303(b).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of a 
back disorder, to include DJD with facet hypertrophy at L4-5 
and L5-S1.  The veteran denied back troubles on his March 
1971 separation report of medical history.  The March 1971 
physical examination was negative for a back disorder.

In support of his claim, the veteran submitted a signed 
statement from ST, which indicated that he corresponded by 
writing with the veteran while he was in the hospital for a 
back injury.  Even if the Board were to assume that such back 
injury took place, the mere fact is not enough to establish 
service connection; there must be evidence of a chronic back 
disability resulting from the reported injury.  

As noted above, a chronic low back disability was not 
diagnosed during the veteran's service or upon his separation 
from said service.  Moreover, DJD with facet hypertrophy at 
L4-5 and L5-S1 did not manifest to a compensable degree 
within the first year following the veteran's discharge from 
service and thus, is not subject to presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.  

Further, the veteran has not shown by the evidence to have a 
continuity of back symptomatology after service to support a 
finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Post service, the veteran is shown to have first 
complained of back pain in 1986, some 15 years after his 
separation from active duty service.  

Thereafter, VA treatment records dated in February 1997 show 
the veteran complained of low back pain secondary to trauma 
while in service.  He was simply diagnosed with low back pain 
probably musculoskeletal in nature. 

It was not until May 2004 that a magnetic resonance imaging 
(MRI) report showed DJD with facet hypertrophy at multiple 
levels and mild bulging at L4-5 and L5-S1.  
VA outpatient treatment records dated in March 2005 reveal 
the veteran complained of back pain, but denied any history 
of trauma. 

There is a 15-year evidentiary gap in this case between 
active service and the earliest medical evidence of back 
pain.  There is a 33-year evidentiary gap between active 
service and the diagnosis of DJD.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a back injury in service resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

In so concluding, the Board finds that it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim.  None of submitted medical evidence tends 
to suggest that the veteran sustained a back injury in 
service or even manifested a chronic back condition in 
service or has DJD with facet hypertrophy at L4-5 and L5-S1 
attributable to an alleged back injury in service.  See 38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  

While the veteran asserts that he suffers from DJD with facet 
hypertrophy at L4-5 and L5-S1 that is related to service, his 
own statements as to the etiology of a disease cannot 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of one skilled in that particular science).  

Thus, as the preponderance of the evidence is against the 
claim, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for DJD with facet 
hypertrophy at L4-5 and L5-S1 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


